Title: To James Madison from Edmond Kelly, 6 December 1820
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten Decr. 6th 1820
                
                Persons influenced by the british Govt have made such efforts to misrepresent me that I deemed it necessary to explain my motives for these Coms. & thereby to shew their necessity—& as it is now evident that I am opposed to all demagocical pursuits, that my object is to preserve a proper subordination to the laws & to expose & defeat british Incendiary Emissaries engaged in factious inflamatory & seditious practices I hope further appology is unnecessary, & that those Gentn. whom the falsehoods of british Intriguers had induced to suspect me are now Aware of the deceit—that

their suspicions are groundless & that John Bull my principal Accuser is the most unprincipled Incendiary Bully of the Squad attached to british Court prostitutes. Royal patronage recommd him to Govr. McMinn. A family Connection was agreed on & Jacks first experiment was the petition to free the Tenn blacks which Knowing it wd be rejected he hoped would drive them into insurrectionary Outrage. Disappointed in that he & Govr McMinn were more successfull in an other Experiment on renters & those who hold short Leases—in his last Message the Govrs newly created philantrophy denounces all who bought at public sales as grinding oppressors of the poor, & in the conclusion of it he says the good of the poor is connected with the success of his political Course. This sentiment worthy of a Cromwell or usurper is bare faced hypocricy for he sold extensive tracts of the Land got from the Indians [(]sufft. to provide for a large proportion of the poor he affects to pity) to wealthy Individls. & thus perpetuated the dependence of renters on them—he sold a ten thousand acre tract to a man with whom I had dealings & who promised me some accomn. at half price & on a credit for Influence but as I spurned every advice & Insinuation the bribe was ineffectual. Then comes the loan office bill which appropriates half a Million in stock or shares of 5000 dollars each—the holder of a share doubtless obtained on a Mortgage of 600 or 1000 acres is entitled to a credit of 5000 dollars more in the loan office—this paper money being useless except in payment for Land will be applied to buy up this land which will be taken by the Governors party & friends—the $5000 in stock & the $5000 allowed to be borrowed by each stockholder Covers the entire Million—the dividend of the discounts pays all Interest the sums discounted not over $500 to each Individual are unprovided for, & the public is defrauded Of the Land which Vests in John Bull & the Governors newly created Aristocracy & the tax on Land is so low that it will not Inconvenience this party to hold those Lands in forest and thus effectually stop the progress of Agriculture & Improvement. Such is John Bull & the Governors remedy for public distress here and yet an Infatuated Ignorant populace believes these Demagogues are patriotic honest men.
                In my last letter but one I made an erroneous statement namely that the method of making figures in the nation[a]l Intelligencer in reply to Duane is similar to the method used by the french Monituer in its replies to british newspr abuse which I since recollected was not the fact & as I deem it as improper to wrong or bely the natl Govt printer as it would be for him to mislead or deceive the nation I freely make this acknowledgement—but in other respects if not criminal he is very culpable. Col. Taylors Memorial against domestic Manufactures and every production of the friends of british Mony to ridicule them Vizt D. Ms. were not only published but strenuously advocated & surely a more ruinous sistem nor a more Impudent attempt to deceive could not be made—if the Custom house returns

or entries should not ascertain this fact the Millions of men Composed of servants tradesmen Merchants &ca. expensively dressed in british Manufacture (& whose labor produces nothing for Exportation) Wd Convince the most superficial Observer that the money paid for their dresses & Decorations & those of their women would if retained in Circulation prevent public distress or Insolvency & that supposing all Criminality out of the question to sacrifice the remedy for this public distress to reconcile the british party to the presidents reelection or to prevent oposition to it is the reverse of patriotism. I have long since mentioned that the point & the nic are the watch words by which Orangemen recognise each other, & the meaning of nic is to ridicule and nicname their Enemies & from that Circumstance I Inferred that the nic name of Don quixote & the ridicule of the paragraph stated by me to benefit the british royal favorite was attributable to the Orange sistem—he has since Identified the success of Genl Boyer of Hayti with that of the meanest schemer & Vagrant ruffian attached to the british Court prostitutes & named pat or paudeen Gibbins now proxi or locum Tenens for John Bull. This fellow for his dexterity is patronised by the King. He has also sayed that the queen sanctioned the Views of demagogues & that if a Change should take place in England he would not wish to see the queen in the whirlwind of reform—he is the first that ever applied the epithet of Demagogue to Earl Grey, Sir Francis Burdett, Mr Hobhouse & their Compatriots—these men were not exceeded for patriotism & private & public Virtue by any of those that appeared in Rome when a Virtuous Commonwealth & if the queens case afforded the only oppy that could offer of expressing the public will for reform and of dislike for a man as execrable for his Vices as for his bad Govt it did not Justify the man who would Commute his national honor & natl Interest to secure the Election of his principal to stigmatise them as demagogues. If Lord Chatham had now lived I presume he would be declared by the natl Intr to the American people as much a Demagogue as Earl Grey but no Educated man will be dece[i]ved by such aspersions. Nothing but reform or foreign Conquest which I perceive meditated on the European Continent as well as on the American Can save England from a gradual decay—an abolition of the borough Charters which send Members to parlt. An abolition of all places & pensions and trienial parliaments would save England—but if the English wait untill the Troops are engaged in a Continental war or Coalition war & then abolish the Regal authority the expulsion of the Tarquins had not a more beneficial effect on Rome than such a Change would have on England and the frequency of Coalitions renders such an event desireable to every good Republican. Newtrality is prudent & necessary but an abuse of pure patriotism & Exalted Virtue is extremely improper.
                I have read an other preface of Col Taylors entitled Construction construed, the rights of the states Violated by Congress &ca. This man

appears to have 3 objects in View. The first is to promote discontent to disunite & Detach the states from the union. The 2d is to afford the british Govt correct Information of America to enable it to prepare & mature Insurrectionary plans for America as I have no doubt are done for France. And the 3d is, as an Incendiary Bully to Intimidate Congress into some Concessions to the Royal favorite John Bull which it appears by his first preface Parlt refused him—is it possible that no one will reply to it.
                It appears that the Edinburgh Review is the Oracle of Cromwells Oligarchs & of the Crown. The extract I lately read from it of the state of France the prejudices & antipathies of the french peasantry & people &ca., shews that it is the work or report of a british Emissary specially sent & that it is in Contemplation to drive them into Insurrection and then by force of the Bayonets of the Holy Alliance to partition France. England formerly held Maine Aquitaine Toura[i]ne Anjou & Normandy—she needs them again and as the Idea of french Invincibility which the french Revoln established is found to be erroneous an other Insurrection and A Simultaneous Movement of the Armies of the holy Aliance will Cause that rival of England to experience the fate of Poland and to be partitioned Among them & politically Anihilated.
                The Spaniards appear to be more Cautious—the song of Genl. Riego at the Theatre—Gulp it down dog—& I wonder it was not Guelp it down seems to be of british Texture or dictation—it was an attempt to drive the spaniards into Insurrection to establish a Democracy & then to bring on the alies wd. be a matter of course—british hopes of a contest between the spanish King & his subjects are Vanished—& his Conseqt expulsion is also hopeless. The princes of England are disappointd. The wool of Spain is indispensibly necessary to the british woollen Manufacture but which Spain (if the King has any sense) may find use for. Some calamitous Commotions alone can relieve or dissipate the apprehensions of the british Govt. and it is only by the destruction & Robbery of surrounding nations that the british Govt can Mitigate or avert the dangers that threaten it. These dangers that Govt is puting all the elements of destruction & deceit in motion to avert her present disturbed state and her attention to her European continental Intrigues is the cause of that supiness and moderation observable in the anglo American british party. In fact England knows the most hostile Cooperation of that party could not in the field render her single handed against America successfull and she anxiously waits the encrease of it. England bottoms her hopes of Conquest in America on discord civil dissention & attempts at a disunion of the states and on the discontent which the public distress occasioned by the excessive Importations of british Manufactures will cause in America—for these reasons it is Important to refute such seditious Inflamatory & traiterous pamphlets as the preface purports Col Taylors is so as to prevent the Credulous &

Ignorant from being betrayed and deceived by it into fatal Errors—it is Important that the press should not at this period deceive. I have stated the reasons for my disapproval of the Conduct of the natl Intelligr—perhaps I was hasty in my first opponion but I have no hesitation in saying the Editor of the Washington Gazette is as attached to the british Govt as the Editor of the London Courier—such men are dangerous & do not deserve Countenance.
                In the foregoing attempt to elucidate the secret designs & policy of the british Cabinet & of Cromwells Oligarchs I forgot one material Observation namely the last will & advice in it of General Kellerman to the french people to adhere to the Bourboons & that the safety of France required it—the Marshall was correct. He judged from facts. The Orange Lodge sistem was Introduced in France in Buonapartes time & made progress. Those sworn & formed into societies are of course as much attached to the british Govt. as American Orangemen. Cromwells Oligarchs being the authors and principals of this association they transmitt to their foreign societies such secret Information & Insts. as they deem it necessary either to prevent despondency Elevate their hopes or promote british Intrigues. In some such way did Marshall Kellerman discover the Intention of the british Govt to drive France into Insurrection & then to bring on the holy Aliance by one simultaneous movement to partition that ill fated Country between them under a pretence that such a partition Can alone keep her quiet and preserve the peace of Europe & the Marshalls will & the advice in it is the result of his Marshall Kelrs discovery & was the Effect of a pure & patriotic Love of his Country—superficial thinkers might suppose it proceeded from temporising motives or a predilection for arbitrary sistems—but it was in reality an admonitory warning to guard against a foul Conspiracy which would reduce frenchmen to the Condition of slaves & effectually anihilate their political Existence—such is the Enemy America has also to guard against—such secretly premeditated Murdrous designs betray hostility and Misantrophy to Mankind & Merit the Considn of the Genl Govt of America—my Idea of Establishing Domestic Manufactures without infringing on the Congressional revenue to any large amount as it sayed not to be very abundant & other matters I deem Important towards defeating the designs of England shall be the subject [of] my next letter. I am with the utmost respect &ca.
                
                    Edmd Kelly
                
                
                    PS I lately read of a woollen broad Cloth Manufacturer near new York who makes cloth superior to british Cloth because it is all made of Merino Wool—this man & such others as there may be deserve no limitted Encouragement—funds if necessary to encrease their business to increase

their Machinery & to enable them to supply Congress with such superior cloth of national manufacture would be but a well merited Compliment & would be on the part of Govt a good Example to the nation—such of these men as have passed the Ordeal of british Compe[ti]tion deserve national aid & Legislative Encouragement to enlarge their works & carry on business on an Extended Scale if they have Capacity to do so—but that Encouragement to Englishmen who carry it on on the most extended scale to Emigrate here is what I believe—and I hope it will not be supposed that I advocate national Manufactures in America from any motive of ill will or Misantrophy to british Manufacturers meritorious for their Industry—my resentment is against the Govt that harasses & persecutes me & my Opinion is that Manufacturing & Commercial Monopoly upholds that obnoxious and oppressive Govt which I wish superceded so as to facilitate the overthrow of that destructive monster & I am Convinced when that happens that british oppression excessive taxation & british burthens will disappear—that Manufacturing & Commercial Industry will revive & that the british people will then be happy.
                
            